Citation Nr: 0918115	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. 1151 for post-operative compartment syndrome of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 
1968 to December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In March 2009, the Veteran appeared 
before the undersigned Veterans Law Judge and gave testimony 
in support of his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks compensation under 38 U.S.C.A. 1151.  He 
claims that he was administered medication by VA for 
treatment of his high cholesterol (Lovastatin, Simvastatin, 
and Colestipol) which resulted in right leg problems, 
including compartment syndrome and rhabdomyolysis.  He states 
that he was treated with statins from October 2001 to 
December 2002 and that in January 2003 he had to undergo 
multiple faciotomies and now has right foot drop.  

VA records show that in October 2001, administration of 
Lovastatin was discontinued and Simvastatin was started.  In 
November 2001, the Veteran complained of muscle weakness in 
his calves and that three lumps had appeared on his left leg 
since taking Simvastatin.  He requested Lovastatin which he 
stated he had been on for years without side effects.  The 
assessment was hypercholesterolemia, and rule out myositis.  
The examiner reported, hold Lovastatin for now, and 
Simvastatin was to be stopped.  In December 2001, the Veteran 
was started on Gemfibrozil, and later that same month, the 
Gemfibrozil was discontinued, and he was started on 
Colestipol.  In February 2002 and March 2002, the Veteran 
reported having no myalgias.  In July 2002, it was reported 
that he had no significant myalgias, and that he had elevated 
CPK due to Lovastatin and leg pain due to Simvastatin.  The 
pertinent finding was hypercholesterolemia.  In an August 
2002 addendum, the examiner stated that it is questionable 
that his elevated CPK is due to the statin or to Gemfibrozil.  
In December 2002, it was noted that the Veteran had elevated 
CPK (rhabdomyolysis), questionable etiology.  

The Veteran was noted to have foot drop on January 2, 2003.  
He underwent a surgical fasciotomy on January 3, 2003.  The 
report shows that rhabdomyolysis was found, and the etiology 
was felt to be due to his compartment syndrome.  The etiology 
of the compartment syndrome was reported as unknown.  An 
April 2003 neurology consultation shows that the Veteran was 
to be evaluated because he had a history of a rhabdomyolysis 
due to right leg compartment syndrome.  It was noted that he 
had had a fasciotomy recently, and that since then he is 
unable to dorsiflex the right toes and right ankle.  The 
Veteran was examined, and the finding was, prolonged right 
foot drop following multiple fasciotomies of the right leg 
January 2003 for (possibly) medication-induced 
rhabdomyolysis.  It was noted that the Veteran had 
hypercholesterolemia and could not use statin drugs.  The 
Veteran has not been examined by VA, and an opinion regarding 
the etiology of his right leg complaints and his VA treatment 
has not been sought.  This should be accomplished on remand.  
See 38 C.F.R. § 3.159(c)(4).  

The Veteran has also contended that VA failed to advise him 
of the long term adverse effects of statin medications (see 
substantive appeal), that the surgery performed resulted in 
damage to the right extremity (see, statement of October 
2007), and that he was not given an opportunity to provide 
informed consent as to the surgical procedure performed to 
try to alleviate the vascular problem he was having (see 
hearing testimony in March 2009).  A January 3, 2003, VA 
treatment note indicates that a valid consent/ID band was 
confirmed.  On remand, the RO/AMC should make arrangements to 
obtain copies of any signed informed consent forms with 
regard to any surgical procedures.  See 38 C.F.R. § 17.32 .  
 
In addition, the record shows that the Veteran refers to a 
November 29, 2004 administrative Federal Torts Claim for 
malpractice in treatment received at the VA Medical Center in 
January 2003 -  a claim for a right leg injury resulting from 
prescribed medication.  There is no other evidence from this 
tort claim currently of record.  This implies that there may 
be further evidence relevant to the issue on appeal that is 
not currently associated with the claims file.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA General Counsel and 
obtain all records pertaining to the 
Veteran's claim pursuant to the Federal 
Tort Claims Act.  

2.  Obtain all VA clinical records of the 
Veteran's hospitalization and surgeries 
in January 2003.  This should include 
signed copies of the Veteran's informed 
consent for all surgical procedures 
performed during this time.  These 
records should be associated with the 
claims folder.

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The 
claims file must be available to, and 
reviewed by, the examiner.  The examiner 
should provide the following opinions:

A.  Does the Veteran have additional 
right leg disability as a result of the 
administration of medication (Lovastatin, 
Simvastatin, Colestipol, and/or 
Gemfibrozil) by VA?  

B.  Does the Veteran have additional 
right leg disability as a result of the 
right leg surgery performed by VA in 
January 2003?  

If the examiner concludes that the 
Veteran does have additional disability, 
the examiner is asked to report as to 
what that additional disability consists 
of.  He or she is further asked to then 
address whether the disability or 
disabilities were due to:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment; or

 (B) from an event not reasonably 
foreseeable in the course of surgery or 
treatment. 

The examiner should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons 
for the medical conclusions rendered.

4.  Finally, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
should be given the opportunity to 
respond thereto.

The purpose of this remand is to provide additional 
assistance to the Veteran in development of the claim.  No 
action by the Veteran is required until he receives further 
notice.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

